DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-7, drawn to submitting a service orders for a plurality of maintenance services and a replacement part order for a plurality of replacement part orders including respective prices and bid limits, allowing a user to select at least one of the plurality of maintenance services from a list of service providers offering the service, scheduling the service, and then servicing the user’s automobile, classified in G06Q30/08.
Claims 8-14, drawn to determining a quantity of each replacement part of a plurality of replacement parts to stock in an inventory based on a received demand forecast and stocking said inventory with the quantity of each part in the plurality of replacement parts, classified in G06Q10/087.
Claims 15-20, drawn to compiling a plurality of users based on the users’ vehicle data, determining a critical mass of users has been reached for a geographical region, calculating an estimated number of services to be performed for a plurality of vehicle services, and generating a market forecast based on the estimated number of services, classified in G06Q30/0205 and G06Q30/0202.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods. The related inventions are distinct if 1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions have a materially different design, mode of operation, function, or effect. While both inventions relate to maintenance services and replacement parts of a vehicle, invention I is directed to submitting a service orders for a plurality of maintenance services and a replacement part order for a plurality of replacement part orders including respective prices and bid limits, allowing a user to select at least one of the plurality of maintenance services from a list of service providers offering the service, scheduling the service, and then servicing the user’s automobile, whereas, invention II is directed to determining a quantity of each replacement part of a plurality of replacement parts to stock in an inventory based on a received demand forecast and stocking said inventory with the quantity of each part in the plurality of replacement parts.

Inventions I and III are directed to related methods and systems. The related inventions are distinct if 1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions have a materially different design, mode of operation, function, or effect. While both inventions relate to maintenance services, invention I is directed to submitting a service orders for a plurality of maintenance services and a replacement part order for a plurality of replacement part orders including respective prices and bid limits, allowing a user to select at least one of the plurality of maintenance services from a list of service providers offering the service, scheduling the service, and then servicing the user’s automobile, whereas, invention III is directed to compiling a plurality of users based on the users’ vehicle data, determining a critical mass of users has been reached for a geographical region, calculating an estimated number of services to be performed for a plurality of vehicle services, and generating a market forecast based on the estimated number of services.

Inventions II and III are directed to related methods and systems. The related inventions are distinct if 1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions have a materially different design, mode of operation, function, or effect. While both inventions relate to forecasting maintenance services, invention II is directed to determining a quantity of each replacement part of a plurality of replacement parts to stock in an inventory based on a received demand forecast and stocking said inventory with the quantity of each part in the plurality of replacement parts, whereas, invention III is directed to compiling a plurality of users based on the users’ vehicle data, determining a critical mass of users has been reached for a geographical region, calculating an estimated number of services to be performed for a plurality of vehicle services, and generating a market forecast based on the estimated number of services.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and
the inventions require a different field of search (e.g., searching different electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684